Citation Nr: 0832235	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  08-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral joint pain 
of the hands, knuckles, and fingers.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 2004 to December 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral joint pain of the hands, 
knuckles, and fingers.  


FINDING OF FACT

The veteran has not been diagnosed to have any disability of 
the hands, knuckles, or fingers.


CONCLUSION OF LAW

Joint pain of the hands, knuckles, and fingers was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran claims that he has joint pain in both hands, 
knuckles, and fingers that he believes is due to his military 
service.  The Board acknowledges that the veteran is 
competent to give lay evidence about what he has experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay 
person, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 123 (1998); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The service medical records are silent for any treatment for 
or diagnosis of any problem with the veteran's hands, 
knuckles, or fingers.  The veteran complained of joint pains 
in the hands, feet, ankles, and knees at his separation 
examination in November 2006.  The veteran related those 
joint pains to having used wrenches during service and to 
having to get into awkward positions to do his job.  The 
veteran denied taking any medication for his joint pain or 
seeking any treatment for it.  Despite the veteran's 
complaint, no abnormal findings were made on examination, 
especially related to his hands, knuckles, or fingers.

On VA examination in July 2007, the veteran denied any 
chronic pain or swelling in his fingers or knuckles.  He 
stated that his hands cramped easily with overuse in 
instances such as playing a guitar, and that his fingers 
popped constantly when he tried to pop them.  The veteran 
used no assistive devices and denied any chronic pain.  
Furthermore, the veteran stated at the examination that his 
hands and fingers did not interfere with his job as a cashier 
or with his daily activities in general.  Examination of the 
veteran's hands showed no deformities, swelling, or palpable 
tenderness was present.  Range of motion of the finger joints 
and wrists was within normal limits and without pain.  The 
veteran did have severe popping in the knuckles of both hands 
when asked to do so.  X-rays taken were negative for any 
abnormality.  The assessment was bilateral hand popping 
sensations, etiology unknown, with negative x-rays.  The 
examiner failed to render a diagnosis of any disorder causing 
the popping sensation in the veteran's knuckles or indicate 
that there was any disability present.  Finally, the veteran 
has not identified any post-service treatment for any 
disability related to his hands, knuckles, or fingers.  

Thus, the only evidence of a current disability is the 
veteran's subjective complaints of pain in his hands and a 
popping sensation in his knuckles.  Service connection is 
awarded for disability resulting from personal injury 
suffered or disease contracted in the line of duty.  38 
U.S.C. § 1110; 38 C.F.R. § 3.303(a) (service connection means 
facts showing a particular injury or disease resulting in 
disability that was incurred coincident with service).  Pain, 
in and of itself, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Nor is the popping sensation in 
the veteran's knuckles a particular injury or disease but is 
rather a symptom without a diagnosed or identifiable 
underlying disorder.  

At no time does the record reflect that the veteran has been 
diagnosed with any disorder of the bilateral hands, knuckles, 
or fingers.  He has only complained that he has pain in his 
hands and popping in his knuckles, which he has related to 
his work in service.  The veteran has not shown nor does he 
contend that he has any medical expertise that would make him 
competent to render a medical diagnosis or give a medical 
opinion.  Therefore, the veteran's complaints without any 
medical diagnosis or opinion are not sufficient to establish 
that he has a current disability of the bilateral hands, 
knuckles, and fingers. 

Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  Without competent evidence of a diagnosed 
pathology for the veteran's complaints of joint pains and 
popping of the hands, knuckles, and fingers, service 
connection cannot be awarded.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2007; and a rating 
decision in November 2007.  Those documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions. VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the March 2008 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for joint pain of bilateral hands, 
knuckles, and fingers is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


